Citation Nr: 0726492	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to the veteran's 
service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September to December 
of 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Buffalo, New York.  The Board remanded this case for 
additional development in November 2006.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's rheumatic heart disease is productive of a 
high level of exercise capacity, with tolerance of a workload 
of 13.5 metabolic equivalents (METs); an ejection fraction of 
60 percent; and no indication of cardiac hypertrophy, 
dilation, or congestive heart failure due to this disease.

3.  The veteran's claimed CAD has not been shown to be 
etiologically related to either service or his service-
connected rheumatic heart disease.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7000 
(2006).

2.  CAD was not incurred in or aggravated by service, nor may 
it be presumed to have been; this disorder also was not 
incurred or aggravated as secondary to the veteran's service-
connected rheumatic heart disease.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

In the November 2006 remand, the Board requested examination 
testing to determine the veteran's levels of METs and 
ejection fraction, in regard to his service-connected 
rheumatic heart disease.  An echocardiogram to ascertain 
these findings was scheduled but later canceled, as the 
veteran's examiner clearly noted that an earlier 
echocardiogram had revealed no manifestations of rheumatic 
heart disease, and "there will be none now."  

Given this determination that the veteran's disease had been 
shown to be devoid of manifestations on an earlier 
echocardiogram, which had not previously been clearly 
indicated in the record, the Board now finds that a further 
echocardiogram is not "necessary" under 38 U.S.C.A. 
§ 5103A(d), as there exists no reasonable possibility that 
such testing would produce findings supporting the veteran's 
claim.  See 38 U.S.C.A. § 5103A(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As there is no reasonable basis for remanding for a more 
detailed VA examination and/or testing, in view of newly 
received VA medical evidence, this case can be distinguished 
from Stegall v. West, 11 Vet. App. 268, 270-71 (1998), in 
which the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  In the present case, a remand would only 
unnecessarily delay a determination in this case, with no 
ultimate benefit to the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between June 2002 and March 
2007.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted June 2002 VCAA letter was issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, this 
notification was provided in a November 2006 letter, prior to 
the RO's readjudication in a June 2007 Supplemental Statement 
of the Case.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims.  Again, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. at  430.

II.  Entitlement to an increased evaluation for rheumatic 
heart disease

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a January 1949 rating decision, the veteran was granted 
service connection for rheumatic heart disease in view of 
treatment for this disorder in service.  A 100 percent 
evaluation was assigned, effective from December 1948.

Over the ensuing years, this evaluation was gradually reduced 
as subsequent VA examinations showed decreasing 
symptomatology.  The evaluation was reduced to 60 percent as 
of September 1949, to 30 percent as of September 1950, and to 
10 percent as of October 1955.  The reduction to the current 
10 percent evaluation followed a June 1955 VA examination 
revealing a very suggestive grade I diastolic murmur along 
the left sternal border between L2 and L4, with slight 
impurity at the mitral area with no definite murmurs audible.  

In conjunction with the current claim, the veteran underwent 
a VA echocardiogram in August 2002.  This study revealed an 
aortic valve that was minimally thickened, but with 
reasonable cuspal separation (grade I aortic valve sclerosis) 
and with normal mitral, tricuspid, and pulmonary valves; 
moderate cocentric of the left ventricle with normal systolic 
function and an ejection fraction of 60 percent; normal right 
ventricle size and systolic function; mild enlargement of the 
left atrium, and a right atrium of normal size; 1+ mitral, 
aortic, and tricuspid regurgitation; and an estimated 
pulmonary artery systolic pressure of 25 to 30 mmHg.  The 
examiner concluded that there was moderate cocentric 
hypertrophy of the left ventrical, with normal systolic 
function and no segmental wall motion abnormality 
appreciated; and grade 1 aortic valve sclerosis.  

A VA stress echocardiogram, from January 2003, revealed good 
exercise capacity, with a total amount of workload of 13.5 
METs.  Subsequent VA outpatient treatment, dated through 
December 2003, was focused on a history of CAD and a previous 
subendocardial myocardial infarction in the anterior wall, 
along with hypertension, rather than for rheumatic heart 
disease.  

In October 2003, the veteran was seen at a VA facility with 
complaints of diffuse joint and muscle aching "all over."  
It was noted that the veteran had been referred for a 
rheumatological appointment a year earlier but had not gone.  
The veteran was noted to have a double-stranded DNA that was 
negative.  His rheumatoid factor was noted to previously be 
negative, with a sed rate of only 30 "at the time he has 
been aching and again."  A repeat sed rate was only 21.  The 
examiner noted that the veteran's disorder might only be 
osteoarthritis, but he did seem to respond quite well to 
naproxen in the past.

The claims file includes a VA examination report dated in May 
2004, the report of which indicates that a physical 
examination in April 2004 a normal ejection fraction of 60 
percent and very good exercise tolerance.  At that time, the 
veteran appeared to be in no acute distress.  The examination 
report was largely focused on CAD, which was noted to not be 
caused by rheumatic fever or rheumatic heart disease.  The 
examiner indicated that there was no evidence of impairment 
in function from valvular heart disease, and the veteran had 
achieved 13.5 METs on recent stress echo treadmill testing. 

Following the Board's remand, the veteran was reexamined by 
the same examiner, who reviewed the claims file, in May 2007.  
This examination, as noted below, was largely focused on the 
nature and etiology of the veteran's CAD, which the examiner 
determined was not caused or aggravated by rheumatic fever or 
rheumatic heart disease.  There was noted to be no congestive 
heart failure.  The examiner also indicated that rheumatic 
fever and rheumatic heart disease did not aggravate or 
complicate the veteran's primary essential hypertension.  
While the examiner noted that the veteran had been assigned a 
10 percent evaluation for valvular heart disease, clinically 
this was "asymptomatic" and had "not been deemed to be 
causing any ongoing disability in the records by the 
veteran's treating providers."  

As indicated above, an echocardiogram for determining 
ejection fraction and METs levels was ordered but then 
cancelled.  In rationalizing this cancellation, the examiner 
noted that a 2002 echocardiogram showed aortic valve 
sclerosis only.  This did not represent a lesion of rheumatic 
heart disease, particularly in the absence of mitral valve 
disease.  The examiner further noted that, as there were no 
manifestations of rheumatic heart disease in 2002, there 
would be none now.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7000, concerning 
valvular heart disease (including rheumatic heart disease), a 
100 percent evaluation is assigned during active infection, 
with valvular heart damage and for three months following 
cessation of therapy for the active infection.

Thereafter, with valvular heart disease documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization, 
additional criteria provided in Diagnostic Code 7000 are 
utilized for rating purposes.  

A minimum 10 percent evaluation is assigned in cases where a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required.  

A 30 percent evaluation is warranted for cases where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or x-ray.  

A 60 percent evaluation is in order for cases with more than 
one episode of acute congestive heart failure in the past 
year; a workload of greater than 3 METs but not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent evaluation contemplates chronic congestive 
heart failure; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, 
metabolic equivalents (METs) testing is required except (i) 
when there is a medical contraindication; (ii) when the left 
ventricular ejection fraction has been measured and is 50 
percent or less; (iii) when chronic congestive heart failure 
is present or there has been more than one episode of 
congestive heart failure within the past year; and (iv) when 
a 100 percent evaluation can be assigned on another basis.  
If left ventricular ejection fraction (LVEF) testing is not 
of record, evaluation should be based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the veteran's 
cardiovascular disability.  71 Fed. Reg. 52457-52460 (Sept. 
6, 2006) (to be codified at 38 C.F.R. § 4.100).

The Board notes that it does not appear that the veteran has 
been notified of this new regulation to date.  However, the 
regulation has the effect of clarifying rather than 
fundamentally changing the underlying criteria for evaluating 
heart diseases, and the veteran will thus not be prejudiced 
by a discussion of this regulation in this case.  See Bernard 
v. Brown, 4 Vet. App. at 394.

In the present case, the evidence shows very good exercise 
capacity, with the most recent study indicating tolerance of 
a workload of 13.5 METs.  Similarly, an ejection fraction of 
60 percent has been noted.  There is also no indication of 
cardiac hypertrophy, dilation, or congestive heart failure 
due to the veteran's service-connected disorder.  Perhaps 
most importantly, the veteran's VA examiner, in light of the 
examinations and a claims file review, determined that his 
rheumatic (valvular) heart disease was asymptomatic and not 
resulting in ongoing disability.  

For all of these reasons, the Board finds that none of the 
schedular criteria for an evaluation in excess of 10 percent 
has been met.

Finally, the veteran has submitted no evidence showing that 
his service-connected rheumatic heart disease has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of, or indeed any, 
hospitalization during the pendency of this appeal.  In this 
regard, an April 2002 hospitalization (described in further 
detail below) concerned a myocardial infarction but did not 
involve treatment specifically for rheumatic heart disease.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for rheumatic heart disease, and the 
claim for that benefit must be denied.  38 C.F.R. § 4.7.



III.  Entitlement to service connection for CAD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  The veteran was notified 
of this new regulatory language in a June 2007 Supplemental 
Statement of the Case.

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected rheumatic heart disease and his 
claimed CAD.  As such, no action is required to establish the 
"baseline level of severity" of his nonservice-connected 
CAD, and the newly enacted provisions of 38 C.F.R. § 3.310(b) 
are not directly relevant to this case.  

During service, the veteran was treated for a number of 
symptoms pertaining to his service-connected rheumatic heart 
disease, including systolic murmurs and joint swelling.  
While his diagnosis was changed in November 1948 from 
rheumatic fever to valvular heart disease, there was no 
indication of coronary artery disease at that time. 

Subsequent to service, the veteran was examined on multiple 
occasions for rheumatic heart disease/valvular heart disease.  
Further findings included class 2 mitral insufficiency in 
June 1949, class 3 mitral insufficiency in June 1950, 
myocardial insufficiency in August 1952, and possible minimal 
aortic insufficiency in June 1955.   A September 1956 VA 
examination report indicates that the veteran might have very 
minimal mitral valvulitis, but would be classified as 
exhibiting no evidence of active carditis.  None of these 
reports, howver, indicates a diagnosis of CAD.

In April 2002, the veteran was hospitalized at a VA facility 
after having stenting and a percutaneous transluminal 
coronary angioplasty of left anterior descending for an acute 
anterior myocardial infarction.  A history of hypertension, 
hyperlipidemia, and worsening symptoms of unstable angina was 
noted.  A secondary diagnosis of CAD was noted at that time.  
Records associated with the hospitalization indicate the 
history of valvular heart disease and rheumatic fever, but 
these disorders were not discussed as a causal factor leading 
to the myocardial infarction or CAD.  

Subsequent VA outpatient treatment records, dated through 
October 2003, indicate the veteran's continued treatment for 
an acute subendocardial myocardial infarction, thought to be 
in the anterior wall; and CAD.  Again, while the veteran's 
history of valvular heart disease and rheumatic fever was 
noted during this period, they were not indicated to be a 
causal factor resulting in CAD.  

The veteran underwent a VA heart examination in May 2004, 
with an examiner who reviewed the claims file.  This examiner 
reviewed the veteran's recent records and noted that he had 
CAD; this disorder was described as being caused from 
atherosclerosis in the coronary vessels, rather than by 
rheumatic fever or rheumatic heart disease.  The examiner 
further noted the absence of evidence of impairment in 
functioning from valvular heart disease.

In accordance with the Board's remand, the veteran underwent 
a second VA examination, with the same examiner, in May 2007.  
Following a further review of the veteran's records, the 
examiner rendered an impression of CAD, status post stenting 
in 2002.  Reportedly, there was an anterior wall myocardial 
infarction at that time aborted by stenting with preservation 
of ejection fraction documented to be about 60 percent after 
the myocardial infarction.  CAD was again noted to be caused 
from atherosclerosis in the coronary vessels but not caused 
by rheumatic fever or rheumatic heart disease.  The 
development of CAD was further noted to have not been 
aggravated or complicated by the history of rheumatic fever.

The Board has reviewed the veteran's service medical records 
and observes that, while the veteran has been treated for 
cardiovascular symptomatology since service, there is no 
indication that this treatment, prior to 2002, was for CAD, 
as opposed to his service-connected rheumatic heart disease.  

In April 2002, the veteran was hospitalized for a myocardial 
infarction and noted to have CAD at that time.  While both 
CAD and rheumatic heart diseases are disorders of the 
cardiovascular system, the veteran has submitted no competent 
evidence suggesting that these disorders are in any way 
causally related.  However, the question of a causal 
relationship was addressed twice by a VA examiner, and both 
times the examiner determined that no such relationship 
existed, either in terms of secondary incurrence or as a 
result of aggravation or any other complications.  These 
examination reports are of very substantial probative value 
given that the examiner based her determinations on a claims 
file review.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
February 2004 Substantive Appeal.

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, in terms of both incurrence and aggravation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for CAD, to include as 
secondary to his service-connected rheumatic heart disease, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to service connection for CAD, to include as 
secondary to the veteran's service-connected rheumatic heart 
disease, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


